Title: To James Madison from Benjamin Joy, 2 September 1814
From: Joy, Benjamin
To: Madison, James


        
          
            Sire
            Boston 2nd Septr 1814.
          
          I take the Liberty of addressing you to give you the following extract of a Letter which I have just received from my brother G Joy dated London 1st July 1814 not knowing but some importance may be attached to it. With the highest respect I am your most Obdt Servant
          
            B: Joy
          
        
        
          “The Commissioners from this Government to meet those of the US at Ghent are expected to depart about the 8th Inst. They are the same that Williams mentioned to his brother by (I think) the may packet, as he was just closing his letters when I gave him their names; vizt Lord Gambier Doctor Adams & Mr Goulburn. They are unacquainted with each other; at least Dr A is with either of the other two, as he told me on saturday last; and at that time he had received no Instructions nor any intimation of what was expected from him; yet he is the man on whom they cheifly depend; and a very sharp and intelligent little Gentleman he is. Both he and Mr Goulburn have promised to study my Pamphlets with attention. A will find

himself noticed in one of the Notes on Anticipation but he is too much of a Gentleman to see any thing amiss in that. I shall see him again to morrow but that will be too late for this Conveyance.”
          I can assure you that our Government have this evening agreed to take some, what we may call, very efficient measures and as soon as a majority of the Council shall be here, & they are especially sent for, I have reason to believe that the legislature will be called together—perhaps this should be considered as confidential as respects me.
        
      